Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-43 in the reply filed on April 20, 2022 is acknowledged.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is indefinite as to whether the term “enzymatic, activator” is tantamount to “enzymatic activator”, or whether it has a different meaning. It is also indefinite as to whether the term “enzymatic, activator” modifies the term “micro elements”, or whether they are separate components. In claim 3, the recitation of  “component I a liquid fertilizer” is ungrammatical and therefore indefinite. In claims 3, 8, 10 and 12, it is indefinite as to whether the term “on the order of” is tantamount to “about”. In claims 19-22, it is indefinite as to what the product of the methods is, since the component I “comprised in the system of claim 1” would not necessarily include all the limitations of the protonated fertilizers recited in the preambles of these claims. In claims 40 and 43, the recitation of “selected of…and” is improper Markush or alternative terminology.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Keating (US 2018/0105475) in view of Ganuza (US 2013/0205850), further in view of Henderson (US 2004/0089042). Keating discloses a nutrient system including micronutrients and a Ru bisco enzyme (Rubuklose-1,5-bisphosphate carboxylase/oxygenase). (See the Abstract and  Paragraphs [0011], [0012], [0015] and [0040].) The difference between the system disclosed by Keating, and that recited in applicant’s claim 1, is that Keating does not disclose that the system should include an enzymatic activator or a group of electrodes that generates an electric current that provides electrons of radicular absorption. Ganuza discloses a fertilizer composition which includes micronutrients (see Paragraph [0017]), and teaches in Paragraph [0019] that at least one pair of electrodes should be submerged in the aqueous culture medium, wherein the electrodes comprise an electrode material comprising a mineral specific to a nutritional profile. Henderson discloses in Paragraphs [0025], [0027] and [[0030], respectively, that magnesium, calcium and zinc are enzyme activators. It would be obvious from Ganuza to include a plurality of electrodes in the system of Keating. One of ordinary skill in the art would be motivated to do so, since Keating discloses in Paragraph [0133] that the system should be regulated by a solenoid controlled by a pH electrode, and Ganuza teaches that an aqueous fertilizer composition including micronutrients should be treated with an electrical current from at least one pair of electrodes comprising a mineral specific to a nutritional profile to cause the electrode material to leach into the aqueous medium. It would be further obvious from Henderson to include magnesium, calcium and/or zinc as an enzyme activator in the system of Keating, since Henderson discloses these nutrients as enzyme activators at the aforementioned passages, and one would appreciate that such enzyme activators would be useful adjuncts to the enzyme disclosed in Paragraph [0040] of Keating.
Burnham et al is made of record for disclosing potassium as an enzyme activator in Paragraph [0121].
Taganov et al is made of record for disclosing a soluble fertilizer formulation wherein the decomposition process is performed using electrolysis. (See Paragraph [0104].)
Morin et al is made of record for disclosing a complex which includes enzyme activators.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736